Citation Nr: 1500234	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-08 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes planus with plantar keratosis, second metatarsals and atrophy of plantar fat pads.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for corroded arteries.  

3.  Entitlement to service connection for a vascular disability, to include corroded arteries and idiopathic swelling of the right side of the face.  

4.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to February 1960.  Although the Veteran was given an undesirable discharge, an August 1972 decision by the Board of Veterans' Appeals (Board) found that the Veteran's discharge from service was not under dishonorable conditions. 

These matters come before the Board on appeal of a March 2009 rating decision as to entitlement to service connection for a vascular disability, a September 2009 rating decision as to entitlement to an increased rating for pes planus, and an October 2014 rating decision as to entitlement to automobile/adaptive equipment by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As explained in detail below, the Board found that new and material evidence has been received to reopen the issue of entitlement to service connection for corroded arteries.  In light of the Veteran's statements and medical evidence of record, the Board reframed the service connection issue as entitlement to service connection for a vascular disability, to include corroded arteries and idiopathic swelling of the right side of the face.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a skin disease been raised by the record in a June 2014 claim but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating in excess of 30 percent for pes planus with plantar keratosis, second metatarsals and atrophy of plantar fat pads, entitlement to service connection for a vascular disability, to include corroded arteries and idiopathic swelling of the right side of the face, and entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim of service connection for corroded arteries was previously denied by the RO in a December 2005 rating decision; the Veteran did not appeal this decision, nor was any new and material evidence received within the appeal period.  

2.  Evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a vascular disability, to include corroded arteries and idiopathic swelling of the right side of the face.  


CONCLUSIONS OF LAW

1.  A December 2005 RO decision that denied entitlement to service connection for corroded arteries is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The evidence added to the record since the December 2005 rating decision is new and material; the claim for service connection for corroded arteries, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).    







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As to the claim to reopen entitlement to service connection for corroded arteries is granting herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be discussed.  

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Service connection for corroded arteries was originally denied by a RO decision issued in May 2005.  The Veteran submitted additional evidence, resulting in another RO denial in December 2005.  The Veteran did not appeal the December 2005 decision, nor was any new and material evidence received within the appeal period.  The decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's claim of service connection for corroded arteries may only be considered on the merits if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since the last final denial, VA received a November 2008 statement from the Veteran asserting that his "health problems associated with Idiopathio Neuro Vascular condition" are related to an in-service finding of swelling of the side of the Veteran's face.  In support of this statement, the Veteran pointed to a September 1959 separation examination in his service treatment records (STRs) that references idiopathic swelling of the right side of the face during winter months of probable neuro-vascular origin.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

On review, the Board finds that VA has received new and material evidence.  The record now contains evidence indicating a potential neurovascular problem in service, which supports the existence of a nexus between the Veteran's current vascular disability and his active service.  As such, this new evidence relates to an unestablished fact necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing that claim.  38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  As new and material evidence has been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for corroded arteries is reopened, and to this extent only the appeal is granted.  


REMAND

First, with respect to the Veteran's service-connected pes planus with plantar keratosis, second metatarsals and atrophy of plantar fat pads, it appears that the Veteran has been scheduled for a VA medical examination to determine the current nature and severity of his disability.  A compensation and pension exam inquiry indicates that an examination request for a "DBQ MUSC Foot miscellaneous" was initiated on November 4, 2014 and the examiner was asked to address the "current level of severity of the Veteran's service-connected disability."  The claims folder at this time does not include any VA medical treatment records dated after October 2014 or a copy of a VA medical examination after June 2012.  Accordingly, the Board must remand to obtain updated VA medical treatment records, to include a copy of any VA examination report.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A VA examination has not been conducted as to the claim of service connection for a vascular disability, to include corroded arteries and idiopathic swelling of the right side of the face.  As the Veteran currently suffers from a vascular disability, and the record contains competent medical evidence of an in-service neuro-vascular complaint, a VA examination should be conducted upon remand.  See McLendon v Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's November 2008 statement asserted that he received relevant treatment at the New York Veterans Hospital from 1960 to 1978.  The Board notes that the AOJ requested records from 1970 to 1979 and received a negative response.  In addition, the AOJ requested records from January 1, 1968 to December 31, 1973 and received a negative response.  However, the Veteran asserted that he received treatment in the "late" 1960s and 1970s.  A request for all records from the VA New York Harbor Healthcare system prior to December 2004, the oldest VA medical treatment records of record, must be made.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

An October 2014 rating decision denied entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment.  In November 2014, the Veteran filed a notice of disagreement with respect to the decision.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues are REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to either issue, return the issue to the Board for appellate review.

2.  Obtain all updated VA medical treatment records from the Columbia, South Carolina VAMC and all associated outpatient clinics, from October 2014 to the present.  

3.  Obtain all treatment records for the Veteran from the VA New York Harbor Healthcare System and all associated outpatient clinics, prior to December 2004.  All attempts to obtain the records must be documented in the claims file.

4.  If and only if there is no copy of a VA examination report completed with respect to the service-connected pes planus with plantar keratosis, second metatarsals and atrophy of plantar fat pads (after June 2012), schedule the Veteran for a new VA examination.  The claims folder must be available for review and the examiner must indicate that a review was completed.  

All relevant symptoms and manifestations must be included in the report.  

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's vascular disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the claims folder and performing an examination of the Veteran, the examiner is asked to identify any diagnosable vascular disabilities, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any vascular disability was caused by service or is otherwise related to any event therein, including a September 1959 notation on a separation examination of idiopathic swelling of the right side of the face during winter months of probable neuro-vascular origin, and a September 1958 notation of swelling on the left side of the face.  

 A full and complete rationale is required for the opinion expressed.  

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


